Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on March 26th, 2019 for Application No. 16/336,639.  By the amendment, claims 11-20 are pending with claims 1-10 being canceled and newly claims 11-20 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 03/26/2019, 04/25/2019, 08/12/2020, 03/31/2021, 07/30/2021 have been considered by the examiner.

	Claim Objections
Claim 11 is objected to because of the following informalities:  in lines 3 and 4, the term “permanently” should be replaced with “meshingly” for clarity.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitations “an axis plane”, “a contact plane” and “a plane” which render the claim indefinite because it is unclear what structural component(s) that a line or plane is being referred to and what element(s) is/are associated with it. The imaginary line or plane is nothing but a graphical representation which does not make any contribution to the structure of the claimed invention. The claim is directed to an apparatus and the representation of a member of the apparatus as an imaginary line or plane does not add any structural significance to the invention because it is not part of the claimed invention. If applicant intends to present the claimed arrangement and features, the Office recommends that the limitation should be avoided or changed for clarity. See MPEP 2173.05 (s).
Claim 11 further recites the limitation “a plane perpendicular to the axis plane includes an angle of at least 75º and at most 90º” in lines 8-9 which renders the claim indefinite because it is unclear in which ways the geometrical position of the plane and the axis plane are perpendicular to one another at an angle of less than 90º.  Furthermore, it is unclear whether or not the perpendicular orientation between the components or shafts of the final drive changes when the vehicle is in motion or under operating condition. The claimed subject matter of this limitation is confusing and not clearly defined.  If applicant intends to present the claimed arrangement and features the office recommends that the recited limitation should be avoided or changed for clarity. 

Claim 12 recites the limitation “the axes of rotation of the two output shafts”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.
Claim 15 further recites the limitation “the screw”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “and/or” in line 3 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.
Claim 16 recites the limitations “the first contact surface” and “the second contact surface”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 16 further recites the limitations “first contact surface” and “second contact surface” which render the claim indefinite because it is unclear what structural component(s) that a line or plane is being referred to and what element(s) is/are associated with it. The imaginary line or plane is nothing but a graphical representation which does not make any contribution to the structure of the claimed invention. The claim is directed to an apparatus and the representation of a member of the apparatus as an imaginary line or plane does not add any structural significance to the invention because it is not part of the claimed invention. If applicant intends to present the claimed arrangement and features, the Office recommends that the limitation should be avoided or changed for clarity. See MPEP 2173.05 (s).

Claim 17 recites the limitations “the first contact surface” and “the second contact surface”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 17 further recites the limitations “first contact surface”, “second contact surface” and “median plane” which render the claim indefinite because it is unclear what structural component(s) that a line or plane is being referred to and what element(s) is/are associated with it. The imaginary line or plane is nothing but a graphical representation which does not make any contribution to the structure of the claimed invention. The claim is directed to an apparatus and the representation of a member of the apparatus as an imaginary line or plane does not add any structural significance to the invention because it is not part of the claimed invention. If applicant intends to present the claimed arrangement and features, the Office recommends that the limitation should be avoided or changed for clarity. See MPEP 2173.05 (s).

Claim 18 recites the limitation “and/or” in line 3 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 19 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claims 12-20 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 5,107,951 A) in view of Dewanga et al. (US 2018/0187762 A1).
Regarding claim 11, Kawamura discloses a final drive for a motor vehicle (see at least Figure 5), comprising: 
a first input shaft (60), a second input shaft (59), a first output shaft (62), and a second output shaft (63), wherein the first input shaft (60) is permanently coupled to the first output shaft (62) by a first bevel-gear transmission (68) and the second input shaft (59) is permanently coupled to the second output shaft (63) by means of a second bevel-gear transmission (69), 
wherein the first input shaft (60) and the second input shaft (59) are arranged coaxial to each other and the first output shaft (62) and the second output shaft (63) extend from the respective bevel-gear transmissions (68,69) in opposite directions, 
wherein an axis plane (i.e., axis of shafts 60,59 and plane of shafts 62,63, hereinafter, “axisplane60596263”) contains the axes of rotation (i.e., axes of shafts 60,59, hereinafter, “axes6059”) of the input shafts (60,59) and a plane (i.e., plane of shafts 62,63, hereinafter, “plane6263”) perpendicular to the axis plane (axisplane60596263) includes an angle of at least 75º and at most 90º with each of the axes (axes6059) of rotation of the output shafts (see Figure 5 and col. 5, lines 17-22), and 
the first bevel-gear transmission (68) and the second bevel-gear transmission (69) are arranged in a drive housing (Fig. 5, i.e., casing of the gearbox, not labeled) but does not explicitly teach the drive housing includes two separated housing shells. It is well known in the art that a differential housing would require two separated shells or pieces in order to install/assemble the final device.
Dewanga teaches an equivalent differential having a differential housing including two housing shells that are fastened to each other (see Fig. 2 and paragraph [0022]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Kawamura to have two separated housing shells as taught by Dewanga in order to install the gearings and shafts in the drive housing.
	
Regarding claim 12, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11, Kawamura further discloses wherein the axes (axes6059) of rotation of the two input shafts (60,59) and the axes (i.e., axes of shafts 62,63, hereinafter “axes6263”) of rotation of the two output shafts (62,63) lie in the axis plane (axisplane60596263).  
	
Regarding claim 13, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11 including the final drive having two housing shells but does not explicitly teach a fastener.  
Dewanga further teaches the final drive having two housing shells fastened to each other by means of screws/bolts (Fig. 2; Paragraph [0022]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final device to have the first housing shell and the second housing shell screwed to each other by means of screws/bolts as taught by Dewanga in order to rigidly secure the housing shells.  Paragraph [0022].
Furthermore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final drive of Kawamura and Dewanga to have a central longitudinal axis of the screw at an angle to the contact plane, particularly, is perpendicular to it instead of other location in order to fixedly connect the differential shells to each other as matter of a design choice, since it has been held that rearranging parts of a location of fasteners involves only routine skill in the art. See MPEP 2144.04 VI. (C).
	
Regarding claim 14, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11 including two housing shells but does not explicitly teach two contact surfaces located on a contact plane.
Dewanga teaches the first housing shell comprises a planar first contact surface located in the contact plane and the second housing shell comprises a planar second contact surface located in the contact plane, wherein the first contact surface and the second contact surface rest flatly against each other (Fig. 2 and paragraph [0022], i.e., the two contact surfaces of the housing shells).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final drive to have two contact surfaces one from each housing shell as taught by Dewanga for the purpose of rigidly connecting the housing shells to each other.

Regarding claim 15, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11 including the differential housing with shells secured to each other but does not explicitly teach a screw passes through the7International Application No. PCT/EP2017/073575Preliminary Amendment first contact surface and/or the second contact surface.
Dewanga further teaches the differential having two shells fastened to each other by means of screws/bolts (see Fig. 2 and paragraph [0022]). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final device to have a screw passes through the7International Application No. PCT/EP2017/073575Preliminary Amendment first contact surface and/or the second contact surface of the housing shells as taught by Dewanga in order to rigidly secure the housing shells.

Regarding claim 16, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11 including two housing shells but does not explicitly teach two contact surfaces extends in the axes of rotation of the shafts.
Dewanga further teaches wherein the first contact surface extends in the direction of the axes of rotation of the input shafts from one end of the first housing shell to its other end, and/or the second contact surface extends in the direction of the axes of rotation of the input shafts from one end of the second housing shell to its other end (Fig. 2 and paragraph [0022], i.e., the two contact surfaces of the housing shells).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final drive to have the first contact surface extends in the direction of the axes of rotation of the input shafts from one end of the first housing shell to its other end, and/or the second contact surface extends in the direction of the axes of rotation of the input shafts from one end of the second housing shell to its other end as taught by Dewanga for the purpose of precisely securing the housing shells to each other.

Regarding claim 17, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11 including two housing shells but does not explicitly teach one of the two contact surfaces can be located partially on a first side and partially on a side opposite said first side in a median plane.
Dewanga further teaches wherein one of the two contact surfaces can be located partially on a first side and partially on a side opposite said first side in a median plane which contains one of the axes of rotation of the input shafts and is arranged perpendicular to the contact plane (Fig. 2 and paragraph [0022], i.e., the two contact surfaces of the housing shells).  
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the modified final drive to have the first contact surface and/or the second contact surface can each be located partially on a first side and partially on a side opposite said first side in a median plane which contains one of the axes of rotation of the input shafts and is arranged perpendicular to the contact plane as taught by Dewanga for the purpose of precisely securing the housing shells to each other.

Regarding claim 18, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11, Kawamura further discloses wherein the first input shaft (60) and the second input shaft (59) as well as the first output shaft (62) and the second output shaft (63) are each mounted on and/or in the drive housing (Fig. 5, casing of the gearbox, not labeled).  

Regarding claim 19, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11, Kawamura further discloses wherein the first input shaft (60) and the second input shaft (59) are mounted on opposite sides of the bevel-gear transmissions (68,69) on and/or in the drive housing (Fig. 5, casing of the gearbox, not labeled).  

Regarding claim 20, the modified final device of Kawamura and Dewanga discloses the final drive according to claim 11, 
Kawamura further discloses wherein the first output shaft (62) passes through a first outlet opening of the drive housing (Fig. 5, casing of the gearbox, not labeled) and the second output shaft (63) passes through a second outlet opening of the drive housing (Fig. 5, casing of the gearbox, not labeled). 8  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Despres-Nadeau (US 2014/0090917 A1) discloses a constant velocity joint with cooling ring, see Figures 2-5;
Cummins (US 4,520,692 A) discloses a speed differential device, see the Figure;
Hause (US 3,805,641 A) discloses a transverse hydrostatic up drive, see Figure 2;
Agnelli (US 1,050,049 A) discloses a driving gear for motor road vehicles, see Figure 1; and
Johnston (US 735,774 A) discloses a driving gear for automobiles, see Figures 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659